ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's amendment filed on 05/21/2021 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claims. Specifically, the amendment has not been entered in light of new claim 34 reciting “…wherein the at least one triisocyanate based on XDI is present in an amount ranging from 2% to 4% by weight.” which requires further search and consideration. 
Further, the amendments have not been entered given that they raise 112 first paragraph issue. Specifically, while there is support for specific adhesive two component polyurethane-based adhesive composition comprising a specific NCO component comprising triisocyanate based on XDI is an amount ranging from 2.24 to 3.84 wt% and a specific OH component (Table 1), there is no support for broad recitation of adhesive composition comprising broad recitation of NCO component comprising triisocyanate based on XDI in an amount ranging from 2% to 4% by weight and broad recitation of OH component.
Further, even if amendments were entered, present claims 18-21, 23, 24 and 26-33 are unpatentable over the cited prior art for the same reasons set forth in the previous office action.

Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive because of the following reasons.

Applicants argue that claim 18 is not obvious over Kinzelmann because the claimed composition has unexpected and advantageous results over Kinzelmann. Sawada does not provide any teaching that overcomes the deficiencies of Kinzelmann. Thus, claim 18 and the claims depending therefrom are not obvious over 
However, the fact remains that Kinzelmann discloses NCO component as claimed as well as OH number that overlaps that presently claimed. Further, the data is not persuasive given that the Examples 1 and Comparative Example 2 are not side-by-side examples given that amount of triisocyanate (2.24 and 3.28), amount of polyester diol with OHN of 85 mg (23.30 and 22.91), amount of polyester diol with OHN of 34.9 mg (24.62 and 24.20), ethyl acetate (41.07 and 40.07), adhesion promoter (0.72 and 0.71), NCO/OH molar ratio (1.7 and 1.6), ratio of diisocyanate/triisocyanate (10.3 and 5.8), content of NCO group (71.6 and 69.9), ratio of -NCO component to -OH component (100/7 and 100/10), ratio of weight of solids content of -NCO component to solids content of -OH component (100/8.2 and 100/11.5) and NCO/OH molar ratio (10.1 and 7.1) are not same. In particular, that amount of triisocyanate (2.24 and 3.28) and ratio of diisocyanate/triisocyanate (10.3 and 5.8) are different. Similarly, there is not proper side-by-side comparison between example 3 and comparative example 2. Therefore, it is not clear if the adverse impact on performance is because of different type of triisocyanate or other factors as noted above.
Further, the fact remains given the difference in amounts of component B between each of Inventive Examples 1 and 3 and Comparative Example 2, it is not clear if the difference in properties is due to the difference in amounts or to the presence/absence of triisocyanate based on XDI. While the NCO/OH ratio maybe be about the same, the fact remains that the amounts in Table 1 are different between the inventive examples and comparative examples, so again, it is not clear what is causing the difference in properties.
Further, while applicants provide reasoning that NCO/OH ratio is kept same for Examples 1, Example 2 and Example 3, there is no statement in the declaration reciting that difference in amount of triisocyanate, amount of polyester diol with OHN of 85 mg, amount of polyester diol with OHN of 34.9 mg, amount of ethyl acetate and amount of adhesion promoter 
Further, regarding Example 1 and Comparative Example 2, there is no statement that ratio of -NCO component to -OH component (100/7 and 100/10) and ratio of weight of solids content of -NCO component to solids content of -OH component (100/8.2 and 100/11.5) will give same properties. Regarding Example 3 and Comparative Example 2, there is no statement that ratio of weight of solids content of -NCO component to solids content of -OH component (100/11.4 and 100/11.5) will give same properties. 
Further, note that while Sawada do not disclose all the features of the present claimed invention, Sawada is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely amount of organic solvent, and in combination with the primary reference, discloses the presently claimed invention. 

/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787